Citation Nr: 1313971	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  08-38 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent for bowel incontinence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1978 until August 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the RO. 

In March 2011, the Board, in pertinent part, denied the Veteran's claim of entitlement to a rating in excess of 60 percent for the bowel incontinence. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claim (Court). In August 2012, the Court issued a single judge memorandum decision vacating the March 2011 decision and remanding the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the August 2012 single judge memorandum decision, the Court found that in the March 2011 decision, the Board failed to adequately explain why a 100 percent disability rating for bowel incontinence was not warranted.

The Board notes that the disability rating for the Veteran's bowel incontinence has been assigned pursuant to Diagnostic Code 7332 (rectum and anus, impairment of sphincter control). See 38 C.F.R. § 4.114. A 60 percent rating is assigned for extensive leakage and fairly frequent involuntary bowel movements. A 100 percent rating is assigned for complete loss of sphincter control. 

During his April 2006 VA compensation and pension examination, the appellant reported that if he is not near a bathroom in 10-15 seconds, he has an accident. He reported using Depends pads and that he usually ends up soiling them unless he is near a bathroom. He reported formed stools but denied diarrhea or blood in the stools. It was noted that when he is out he needs to change his diaper/pads at least two times. At night, he has had at least one or two accidents where he has had incontinence. Bowel incontinence that is as likely as not secondary to his C6-6 fracture while in service was assessed. It was noted that the appellant reported having a gradual worsening of symptoms but if close to a restroom he has no problems.  

In July 2006 it was noted that the appellant had some hematochezia (blood clots) associated with bowel movements in May or June which lasted about three weeks, occurring 2 to 3 bowel movements then stopped. He had some urgency incontinence, both loose and formed stools which were improved with GU medications, now occurring 1 to 2 times weekly at most. In September 2006, it was reported that the appellant had to drop out of school because of frequent uncontrollable bowel accidents. He stated that he had bowel leakage 6 to 9 times a day. He was not on any bowel program.  

In the July 2008 VA compensation and pension examination, it was noted that the appellant still had bowel incontinence for the past two years and that he used 6 to 9 pads per day if he is away from home. If at home, he used about three pads per day. There was no rectal pain or itching but he occasionally saw bright red blood with clumps in his stools. 

In August 2008, the appellant's bowel remained unchanged but he used suppositories in the AM. He continued to report "constant" watery leakage including at night. He reported wearing an adult diaper which is always soiled when taken off about 6 times daily. He had at least AM bowel movements, and often twice, followed by the prompt need to evacuate again 2 to 3 times. Stools were being formed.  

In September 2008, it was noted that the appellant used a suppository in the PM with results to avoid incontinence overnight. He had bowel movement in the AM and urgency thereafter. He was able to avoid accidents by being close to the stool. Stools were formed, and leakage was less watery. He still wore an adult diaper which was always soiled when taken off, now about 4 to 5 times daily, previously 6.  

Only occasional incontinence at night was noted in November 2008. It was reported that he had bowel movement in the AM and that he still wore adult diapers which were always soiled when he took them off, about 2 to 3 times daily (last time it was 6-9 times daily). Bowel movements and accidents increased to 9 times a day was reported in December 2008. In a May 2011 treatment record, the Veteran reported multiple episodes of leakage/urgency daily and at night for which he wore a pad. He also reported urgency with multiple bowel movements daily. He used a suppository for an extended time but still had bowl frequency and leaking. His stools varied from watery to hard but were usually soft. Psyllium was helpful.  Under these circumstances, the Board finds additional VA examination is necessary to address the severity of the service-connected bowel incontinence. 
 
Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who have treated the Veteran for his bowel incontinence. After the Veteran has signed the appropriate releases, all outstanding records of treatment since July 2011 should be obtained and associated with the claims folder. All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be afforded a VA rectum and anus examination to determine the severity of his bowel incontinence. The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed. Following the examination, the examiner should explain the difference between fairly frequent involuntary bowel movements and complete loss of sphincter control and determine whether the manifestations of the Veteran's bowel incontinence represent extensive leakage and fairly frequent involuntary bowel movements or complete loss of sphincter control.  The examiner must establish whether there is (or is not) complete loss of sphincter control. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

3. Then, the RO should readjudicate the Veteran's claim for entitlement to a rating in excess of 60 percent for bowel incontinence. If the determination remains unfavorable to him, he must be furnished with a Supplemental Statement of the Case.

Then if indicated, the case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

